 Case 1:19-cv-00240-RBK-JS Document 17 Filed 06/11/19 Page 1 of 3 PageID: 48




Michael A. Siddons
Attorney ID #017592008
The Law Firm of Michael Alan Siddons, Esquire
230 N. Monroe Street
PO Box 403
Media, PA 19063
Tel: 484-614-6546
msiddons@siddonslaw.com
Attorney for Plaintiff



                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY
                                 TRENTON VICINAGE

                                            :

CAROL DEPINTO         ,                     :

              Plaintiff,                    :        Civil Case No.: 2:19-cv-240

vs.                                         :

AMERICAN WATER WORKS                        :
COMPANY, INC.
                                            :

              Defendant.                    :

                                            :


                           NOTICE OF VOLUNTARY DISMISSAL

       Plaintiff, CAROL DEPINTO, (“Plaintiff”), through her attorney, Michael A. Siddons,

LLC, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), voluntarily dismisses this case,

with prejudice, against Defendant, AMERICAN WATER WORKS COMPANY, INC.


DATED: June 11, 2019
                                     Respectfully submitted,
Case 1:19-cv-00240-RBK-JS Document 17 Filed 06/11/19 Page 2 of 3 PageID: 49




                      By: /s/ Michael A. Siddons
                             Michael A. Siddons
                             Attorney for Plaintiff
 Case 1:19-cv-00240-RBK-JS Document 17 Filed 06/11/19 Page 3 of 3 PageID: 50




                               CERTIFICATE OF SERVICE

       On June 11, 2019, I electronically filed the Notice of Voluntary Dismissal with the Clerk
of the U.S. District Court, using the CM/ECF system. I e-mailed a copy of the filed Notice of
Voluntary Dismissal to Defense Counsel, Daniel Brewer, at daniel.brewer@dbr.com.

                             By: /s/ Michael A. Siddons
                                    Michael A. Siddons
